IN THE UNITED STATES DISTRICT COURT |
FOR THE DISTRICT OF MARYLAND

OTIS D. WITHERSPOON, *

Plaintiff . *
v. - x
CIVIL NO. JKB-19-1852
BALT. CITY TRANSP. DIV., *
Defendant *
x * * , * * ve * * * x * *

MEMORANDUM AND ORDER

This case has been reassigned to the undersigned. Plaintiff Otis D. Witherspoon filed a
complaint against an entity he names as Baltimore City Transportation Division on June 24, 2019,
claiming he is entitled to damages in excess of $75,000 based on Defendant’s selling of his truck
without notice; Witherspoon says he is a citizen of New J ersey and, thus, claims diversity
jurisdiction. (ECF No. 1.) After paying the filing fee, Witherspoon was granted in forma pauperis
CIFP”) status and his filing fee was returned. (ECF Nos. 6, 7.) Because he was proceeding IFP,
he was directed to provide a completed summons with service information for Defendant so that
the U.S Marshal (“USMS”) could serve the Defendant. (ECF No. 7)

On the summons provided by Witherspoon, he indicated the name of the party to be served
was the Baltimore City Transportation Division and the address at which service was to be made
was “6700 Pulaski Hgway, Baltimore County.” (ECF No. 11.) The USMS modified the address
to include the city, state, and zip code as “Balto. Md. 21237” and sent the service of process by
certified mail, with restricted delivery. (ECF No. 12.) Subsequently, the U.S. Postal Service sent
a tracking notice to the USMS with the following information: “Your item was delivered to an

individual at the address at 11:24 am on September 27, 2019 in Rosedale, MD 21237.” Ud.) This

 
tracking notice, the summons, and the USMS Service of Process form were docketed under the
description, “Summons Returned Executed.” (Jd.) The docket entry was noted by the Clerk to
~ include October 18, 2019, as the date Defendant’s answer was due to be filed. (Dkt. Ent. Oct. 2,
2019.) No answer has been filed.

In various filings, Witherspoon asks the Court to grant him a default judgment, including
punitive damages. (ECF Nos. 16, 20, 22-1.) His request rests on his incorrect assumption that
Defendant was properly served but failed to file an answer.

Although, superficially, Witherspoon has effectuated service by having the USMS mail,
by certified mail, restricted delivery, the summons and complaint to the named entity at an address
provided by him, the Court finds service has not occurred in the manner required by the Federal
Rules of Civil Procedure. In Federal Rule 4(4)(2),

A state, a municipal corporation, or any other state-created governmental

organization that is subject to suit must be served by:

(A) delivering a copy of the summons and of the complaint to its chief
executive officer; or

(B) serving a copy of each in the manner prescribed by that state's law for
serving a summons or like process on such a defendant.

Witherspoon did not direct that service be made upon the chief executive officer of
Defendant, and mailing documents to the agency generally does not suffice for proper service upon
Defendant pursuant to Federal Rule 4(j)(2)(A). As well, Witherspoon did not direct that service
be made upon the correct individual as permitted by Maryland Rule 2-124(), which allows service
upon a local governmental entity by serving the resident agent designated by the local entity.
Again, simply mailing something to the agency does not accomplish the required service upon
Defendant pursuant to Federal Rule 4(j)(2)(B).

As for the “summons returned executed,” the Court concludes that the U.S. Postal Service

tracking notice, merely indicating that “an individual” received delivery, is insufficient to indicate

2

 
a

that service was properly made upon either the chief executive officer of Defendant or Defendant’s

designated resident agent. See Johnson v. Balt. Cty., Civ. No. DKC-19-1931, ECF No. 24 (Mem.
& Order, Nov. 20, 2019). The Clerk will be directed to modify the docket entry to account for this _
deficiency.

Even though Witherspoon is granted IFP status, he remains responsible for ensuring that
service is accomplished according to applicable rules, and thus far, he has not done so. He is
responsible for providing the name of the individual who is either Defendant’s chief executive
officer or Defendant’s designated resident agent for service of process. That information, as well
as the address, must be legibly set forth on the USMS Service of Process form, and he must provide
another copy of the complaint so that service may be completed. The USMS must ensure that the
return of service shows service upon the named individual, not simply “an individual.” The latter

is not acceptable to demonstrate proper service.

Accordingly, it is hereby ORDERED:

1. To the extent Witherspoon has requested entry of default or default judgment (ECF
Nos. 16, 20, 22-1), his request is DENIED WITHOUT PREJUDICE.

2. The Clerk SHALL AMEND the docket entry for October 2, 2019, to reflect that the
summons returned was “unexecuted.” |

3. The Clerk SHALL PROVIDE Witherspoon with a blank U.S. Marshal Service of Process
form (Form 285) and a blank summons.

4. Within 21 days of the date this order is signed, Witherspoon shall complete the U.S.
Marshal Service of Process form and the summons and return both to the Clerk of Court,

along with a copy of his complaint.

 
5. The Clerk SHALL PROVIDE the Service of Process form, the completed summons, the
copy of the complaint, and a copy of this Memorandum and Order to the U.S. Marshal,
who shall complete service upon Defendant in compliance with the Court’s directives

herein and promptly provide proof of the same to the Clerk.

DATED this ZO _ day of December, 2019.

BY THE. COURT:

Dame TK 2h

James K. Bredar
Chief Judge

 

 
